Citation Nr: 1542975	
Decision Date: 10/06/15    Archive Date: 10/13/15

DOCKET NO.  09-04 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for tenderness about the scar located on the left shin as residual of injury.  

2.  Entitlement to an increased compensable rating for incomplete paralysis, internal saphenous nerve, left lower extremity.  

3.  Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Harold Hoffman-Logsdon III, Accredited Attorney 


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
November 2006 rating decision by the Department of Veterans Affairs (VA)
Regional Office (RO) in Atlanta, Georgia that, in relevant part, granted service connection for scar, residuals of a left leg injury, and assigned an initial rating of 10 percent effective from June 19, 2006.

In February 2010, the Veteran and his spouse testified at a Board hearing before a Veterans Law Judge (VLJ).  Because the VLJ who presided at that hearing left the
Board before the appeal was resolved, the Veteran was offered another hearing before a currently-active VLJ.  In September 2011, the Veteran and his spouse testified before the undersigned in a hearing at the RO.  Transcripts of both hearings are of record.

In April 2012, the Board adjudicated the appeal and denied both claims.  The Veteran appealed both issues to the United States Court of Appeals for Veterans Claims (Court).  In June 2013, the Court issued a Memorandum Decision that vacated the Board's April 2012 decision and remanded the matter to the Board for readjudication consistent with the June 2013 decision.  

In May 2014, the Board remanded the appeal for further development, including updating the Veteran's VA treatment records, providing him an opportunity to identify and authorize VA to obtain any outstanding private treatment records, and affording him a VA neurologic examination with appropriate testing.  A review of the record reflects that the Veteran's VA treatment records were updated in September 2014.  The Veteran did not identify any outstanding treatment from private providers.  (The doctor identified on the Veteran's February 2015 authorization form, is a VA doctor).  The Veteran was afforded VA neurologic, knee and lower leg, and scar examinations in December 2014.  In an April 2015 rating decision, the RO granted service connection for incomplete paralysis, internal saphenous nerve, left lower extremity (previously identified as paresthesias about the scar) and assigned a noncompensable rating, effective June 19, 2006 (i.e. the entire appeal period).  The Board finds that there has been substantial compliance with its May 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998). 


FINDINGS OF FACT

1.  The scar located on the left shin as a residual of injury is productive of pain, but does not otherwise affect leg function. 

2.  The Veteran's sensory nerve dysfunction involves the internal saphenous nerve; the condition is manifested by pain and numbness, and he is prescribed opioid pain medications to manage his symptoms.

3.  The evidence preponderates against a finding that the Veteran's service-connected disabilities render him unable to obtain and maintain gainful employment. 

CONCLUSIONS OF LAW

1.  The criteria for an increased rating for tenderness about the scar located on the left shin as residual of injury are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.124a, Diagnostic Code 7804 (2015).  

2.  The criteria for a compensable initial 10 percent rating, but no higher, for incomplete paralysis, internal saphenous nerve, left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.124a, Diagnostic Code 8527 (2015).  

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West
2014), 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duty to notify and duty to assist obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015). 

In Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  

The RO provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has been afforded appropriate VA examinations, most recently in December 2014, and has been afforded a hearing before the Board.  The RO obtained the Veteran's Social Security Administration (SSA) disability file and treatment records from those providers the Veteran identified as having potentially relevant treatment records.  The Board is not aware of any additional outstanding evidence that should be obtained before the appeal is adjudicated.  

In September 2011, the Veteran was afforded a Board hearing before the undersigned VLJ in which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the September 2011 Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

Based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that the duties to notify and assist have been satisfied, and will proceed to the merits of the Veteran's appeal.

General Rating Principles 

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

With an initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).

Initial Rating - Residuals of Left Leg Injury

The Rating Schedule provides for the assignment of ratings for neurologic manifestations based on the nerve(s) affected.  Diagnostic Code 8527 sets forth ratings for disease of the internal saphenous nerve.  Under DC 8527, a noncompensable rating is assigned for mild or moderate incomplete paralysis; a 10 percent rating is assigned for severe to complete paralysis.  The regulations do not provide a description of complete paralysis of the internal saphenous nerve.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less-than-total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  38 C.F.R. § 4.124a.  The words "mild," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

The evaluation of the same disability under various diagnoses is to be avoided, though the assignment of separate evaluations for separate and distinct symptomatology is permitted where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The ratings for scars are contained in 38 C.F.R. § 4.118.  Scars other than the head and neck are rated under Diagnostic Codes 7801, 7802 and 7804.  Under DC 7804, a rating of 10 percent is assigned for a scar that is unstable or painful on examination.  Note (1) to DC 7804 explains that an "unstable scar" is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) to DC 7804 states that an additional 10 percent may be added if a scar is both superficial and painful.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has considered evidence of severity since the effective date of service connection (i.e. June 19, 2006).

The Veteran presented for VA neurological consult in March 2006, having been referred for evaluation of longstanding numbness and pain in the left lower extremity (LLE).  The Veteran was observed to have a long, well-healed scar on the anteromedial aspect of the left shin.  On examination the Veteran had normal gait and deep tendon reflexes (DTRs).  Motor examination was normal to bulk and tone, with 5/5 power throughout.  Sensory examination showed the scar itself to be anesthetic, with a two to three-inch patch of hyperpathia over the medial aspect of the shin with an associated patch of discoloration under the skin.  The clinical assessment was numbness secondary to nerve injury and hyperpathic area on the LLE, most likely the site of a neuroma.  Surgery was the only definitive treatment, but topical lidocaine was to be attempted first.

The Veteran presented for neurology follow-up in June 2006 and reported the topical lidocaine had instantly relieved his pain, but pain returned after a few hours; the Veteran therefore stopped applying the medication.  Clinical observations were unchanged since March.  The clinician urged the Veteran to continue using lidocaine, since it would allow him to be pain-free, and the Veteran agreed to do so.

The Veteran submitted a letter in August 2006 asserting that when he used the lidocaine jelly as prescribed his leg would be so numb that he could not walk or stand on it.      

The Veteran had a VA general medical examination in March 2007, performed by a physician.  The Veteran reported numbness in the left leg scar, worse with standing; he also stated his left leg felt asleep or went numb.  Treatment with lidocaine and capsaicin had been ineffective; the Veteran denied side effects from those medications.  On examination the Veteran was observed to walk with a cane, which he stated was for his knee.  The scar measured 8 cm x 1 cm, was not tender to touch and showed no instability or adherence to underlying tissue.  However, the scar was remarkable for decreased sensation.  Strength was 5/5 and the Veteran was able to squat, stand on his toes and make transfers from the chair to the table.  The left leg had full range of motion (ROM).  The examiner's diagnosis in relevant part was scar neuroma.

The Veteran presented to the VA primary care clinic in June 2007 complaining of continued leg pain, characterized as peripheral to scar pain with numbness and paresthesias.  The clinical impression was leg pain possibly due to posttraumatic mononeuropathy.  The treatment plan was to perform electromyography (EMG) study, although no subsequent EMG study is of record.
 
In July 2007 the Veteran had a VA magnetic resonance imaging (MRI) analysis of the lumbosacral spine consequent to his complaints of LLE pain.  The clinical impression was mild degenerative changes in the mid-to-lower lumbar spine with varying degrees of spinal stenosis.
 
The Veteran had a VA-contracted examination in October 2007 specifically for the scar and any neurological condition in the LLE.  The Veteran asserted the scar caused functional limitation of not being able to stand for a long time.  The Veteran also complained of constant sharp/squeezing/burning/aching/throbbing pain in the left leg, reportedly of 8/10 intensity.  Pain could be elicited by activity or could come by itself; when pain was at its worst the Veteran required bed rest.  The functional limitation associated with leg pain was inability to stand for long.  On examination the scar was 5.25 cm x 1 cm and tender to palpation but not unstable.  The bilateral knees and ankles had normal ROM and no instability.  Neurological examination showed normal motor strength in the bilateral lower extremities and symmetrical knee and ankle jerk reflexes; the LLE was abnormal for decreased sensation to pinprick along distribution of the scar.  The examiner diagnosed paresthesias of the LLE and stated an opinion that it is at least as likely as not that the paresthesias were due to the service-connected laceration.

In February 2008, the Veteran presented to the VA outpatient clinic complaining of tightness and pain in the left leg and calf; he also complained of pain and instability in the left knee and pain in the bilateral heels.  He requested a new cane, support stockings and a shower stool because he was afraid of falling in the bathroom.

Later in February 2008 the Veteran presented to the VA physical therapy clinic for issue of a new cane.  He was observed to limp on the LLE.  The clinician advised the Veteran he would obtain better results with crutches, but the Veteran insisted on the cane.

The Veteran presented to the VA podiatry clinic in April 2008 to follow up with his bilateral Achilles tendonitis.  He reported his LLE had been swelling over the past few days, with pain to the calf.  The clinical assessment was rule out deep vein thrombosis, but ultrasound was negative for it.

The Veteran submitted a letter in August 2008 asserting that the nerve damage associated with his laceration caused constant pain as well as much swelling of the leg.  The Veteran now had to use a shower chair and cane.  The Veteran stated he was unable to stand for protracted periods and had to take a lot of medicines.  

The Social Security Administration (SSA) granted disability benefits in a decision dated in July 2009, based on diabetic neuropathy (primary diagnosis) and disorders of the back (secondary diagnosis).  

The Veteran's VA primary care physician submitted a letter dated in February 2010 stating the Veteran had current diagnoses including diabetes mellitus, hypertension, depression, LLE peripheral sensory neuropathy, chronic right knee pain and chronic left hip pain.  He opined that the Veteran's LLE peripheral sensory neuropathy was a direct result of the active duty LLE injury because the location of the neuropathy corresponded exactly to the location of the scar from the injury, and that the Veteran's diabetes and hypertension were directly caused by the active duty LLE injury because the injury-related pain prevented adequate exercise that could have prevented diabetes and hypertension.  He further opined that the active-duty LLE injury was the direct cause of the right knee and left hip pain due to unbalanced distribution of forces on the lower extremities caused by pain from the LLE injury.  Lastly, he stated a belief that the Veteran's active duty LLE injury was the direct cause of the Veteran's depression because the injury caused chronic pain that in turn caused the Veteran to be unable to work. 

The Veteran testified before the Board in February 2010 that his primary complaint relating to the in-service laceration was not the scar, but rather was nerve damage, for which he was currently taking prescription-strength pain pills.  The Veteran stated he was drawing Social Security disability because of his left leg.  The impact of the disability on the Veteran's activities of daily living was to make it difficult to rise out of a chair or to walk any distance; while the Veteran was working the disability made it impossible to squat or to lift items.  The Veteran stated he used a cane and wore a knee brace.  The Veteran's wife testified that his left leg disability made it impossible for him to walk for exercise, which in turn caused his diabetes to deteriorate; she also testified the Veteran had worked as long as he could.  The Veteran and his wife both expressed concern about the side effects of his medications, which included four powerful pain relievers.   

The Veteran had a VA neurological examination in July 2010, performed by a physician who reviewed the claims file.  The Veteran stated he could lift 15 pounds and could walk two blocks; he was able to dress and undress himself but needed help with his footwear.  He endorsed using canes and crutches and taking three different kinds of prescription pain relievers.  The Veteran stated he had numbness and tingling in the leg since the injury in 1974, but major deterioration began in 2005 when he developed diabetes and other problems.  The leg currently hurt from top to bottom, not just in the area of the scar.  Although both legs hurt, the left leg was worse.  After walking about 15 minutes the Veteran would be unable to pick up his feet and would have to rest before resuming.  The disability was essentially aggravated by activity and relieved by rest.  Clinical examination showed the Veteran to be grossly obese.  He walked without a limp, but slowly.  The Veteran had sensation on both sides of the leg but had incomplete numbness around the scar.  His motor strength was 5/5.  The examiner stated the only pathology related to the in-service accident was the scar and the numbness around it; there was no nerve damage related to the left leg from the accident.  The examiner noted the Veteran had other diagnostic reasons for his left leg complaints; i.e., diabetic neuropathy and spinal stenosis with history of LLE radiation.

The Veteran submitted a statement in support of claim in November 2010 asserting the VA examination cited above was deficient in that the examiner reported data (height, weight, ROM, leg length) that he did not actually measure; the examiner also inaccurately described the Veteran's gait and generally performed a cursory examination.  The Veteran also complained that his left leg neuropathy had become manifest long before his diabetes, and therefore disputed the examiner's characterization of his neuropathy as diabetic neuropathy.

The Veteran testified before the Board in September 2011 that his left leg disability rendered him unable to walk farther than from one room to another.  He stated he was currently on opioid pain medication due to the left leg disability, and that his inability to work or to perform normal functional activities led to feelings of depression.  The Veteran's wife testified that the Veteran was no longer able to keep chickens or assist her with chores, and that she and the Veteran were no longer able to go for walks together due to his leg pain; this inability to exercise led to a number of other disabilities including hypertension and diabetes.  She also stated the Veteran had walked with an abnormal gait for some time. 

In conjunction with his hearing in September 2011, the Veteran submitted a letter asserting that his obesity, hypertension and diabetes were all due to inability to exercise.  He reported that he had submitted the instant claim for service connection in 2005 because of constant pain, swelling and tingling numbness in the lower left leg.  He stated that although he was subsequently granted service connection for the scar, this did not constitute his primary disorder, which was neuropathic pain.  The Veteran reiterated his belief that the VA examiner had performed an inadequate examination.

In December 2014, the Veteran was afforded VA knee and lower leg, neurologic, and scar examinations.  The Veteran reported that ever since his injury in 1974 when a forklift ran over his left leg, he had experienced numbness in that leg.  He denied left knee symptoms.  He reported that his LLE gave out and that he needed a cane and walker, and used a motorized wheelchair most of the time.  The Veteran complained of pain and numbness in the LLE, and the examiner noted that the scar on the LLE and the surrounding soft tissue and muscle were tender to palpation.   Muscle strength testing was normal, and no muscle atrophy was present.  A single, painful scar was noted.  On neurologic evaluation, the examiner diagnosed posttraumatic neuritis, left saphenous nerve.  The examiner noted moderate constant pain in the LLE, as well as moderate numbness in the LLE.  Muscle strength testing and reflex testing were normal.  Sensory examination revealed decreased sensation in the left lower leg and ankle, and decreased sensation in the left foot and toes.  The examiner noted that the Veteran's gait was abnormal, explaining that he was morbidly obese (body mass index (BMI) greater than 51), sitting in a motorized wheelchair, and was unable to stand safely because of his massive size.  The examiner addressed each of the nerve groups in the upper and lower extremities.  The only nerve that he determined to be abnormal was the internal saphenous nerve on the left side.  He concluded that the Veteran had mild, incomplete paralysis in his LLE resulting from this affected nerve.  Examination of the scar revealed a single, painful scar that measured 23 cm by 0.7 cm, though the examiner stated that the measurement was approximate because the scar was "very difficult to see."  The examiner also noted that the Veteran was prescribed morphine, gabapentin, and Percocet for the pain in his left lower leg. 

In a February 2015 letter, the Veteran's VA treatment provider reiterated the medical opinions he had previously expressed in his February 2010 letter.

In a statement received in February 2015, the Veteran asserted that the opinions of his treating VA physician should be given more weight than the opinions of the VA examiner.  He also reported that his scar was itchy and painful.  He contended that his abnormal gait had resulted from the service-connected damage to his left leg. 

VA treatment records from February 2015 reflect that the Veteran continued to have significant pain and numbness in his LLE, and that his present medications should be continued. 

The Board finds that the neurologic component of the Veteran's service-connected residuals of a left leg injury warrants a separate 10 percent rating under 38 C.F.R. §  4.124a, DC 8527.  While the case was in remand status, the RO granted service connection for incomplete paralysis, internal saphenous nerve, left lower extremity in April 2015, and assigned a noncompensable rating effective the entire appeal period.  The RO assigned the noncompensable rating based on the December 2014 VA examiner's finding of mild, incomplete paralysis of the internal saphenous nerve.   

The words "mild," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In this case, the Veteran has reported complaints of severe pain and significant numbness, and his VA treatment records confirm that he is currently prescribed morphine, gabapentin, and Percocet for the pain in his left lower leg.  Given that the Veteran is prescribed opioid pain medications for the neurologic manifestation of his lower left leg injury residuals, and given the moderate numbness and decreased sensation in the LLE, as determined by specific neurologic testing in December 2014, the Board finds that, in reviewing all of the evidence, the assignment of a 10 percent rating for severe incomplete paralysis is appropriate.  A 10 percent rating is the maximum rating available under DC 8527 corresponding to the internal saphenous nerve.  

None of the other DCs for the neurological disorders contained in 38 C.F.R. § 4.124a are available in this case.  Unlike the general characterizations of "mild," "moderate," and "severe," the DCs are organized specifically by the nerve involved in each disability.  In this case, neurologic testing revealed that it was precisely the internal saphenous nerve that was affected; all other nerves were found to be normal.  Therefore, a higher rating under an alternative DC under 38 C.F.R. § 4.124a is not available.

Likewise, the DCs for knee and ankle conditions are inapplicable in this case because the Veteran does not have any service-connected knee or ankle disabilities, as confirmed by the December 2014 VA examination report.  
	
Turning next to the evaluation of the scar, the scar is shown during several examinations to be superficial; even if characterized as a "deep" scar, it is less than 39 square centimeters and would not be compensable on the basis of size.  The scar has sometimes been tender to palpation (examinations in March 2006 and October 2007, and December 2014) and other times not tender (examinations in March 2007 and July 2010), but in any event, the scar is currently evaluated as 10 percent disabling, as would be appropriate for a single, painful scar.  There is no indication that evaluation higher than 10 percent is warranted for the scar under any alternative applicable diagnostic code.

In assigning a separate compensable rating for neurologic manifestations under DC 8527, the Board is cognizant that pyramiding, or assigning separate ratings for overlapping symptoms, is not allowed.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In this case, while both the Veteran's scar and the neurologic component include significant pain, two separate compensable ratings are warranted because the decreased sensation and numbness, as confirmed by VA neurologic testing, does not overlap with the Veteran's pain and is worthy of a separate rating.  As discussed above, ratings higher than 10 percent under either of the currently-assigned DCs are not available, and there are no other applicable DCs for consideration in this case. 

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's residuals of a left leg injury, which are productive of symptoms that include a single, painful scar measuring, at most, 23 cm by 0.7 cm, as well as by neurologic symptoms that include severe pain and numbness of the LLE.  These manifestations are contemplated by DC 8527, which explicitly addresses neurologic symptoms pertaining to the internal saphenous nerve, at issue in this case, and categorizes the levels of severity broadly into classifications of mild, moderate, and severe incomplete paralysis, and complete paralysis.  The Veteran is shown to experience a level of pain such that opioid pain medications like Percocet and morphine have been prescribed is accounted for in the 10 percent rating the Board has assigned for "severe" symptoms under DC 8527.  

Likewise, the scar diagnostic codes also address the manifestations of the Veteran's left leg injury residuals, as they provide for situations in which there is a single, painful scar present and also consider the area of the scar.  The Veteran has been assigned two separate ratings to adequately address both his neurologic manifestations and his scar.  As the rating criteria for neurologic symptoms and scars are adequate to evaluate the Veteran's left leg injury residuals, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, the Veteran does not have any additional service-connected disabilities at present, and therefore Johnson is inapplicable. 




TDIU

The Board notes at the outset that the schedular criteria for TDIU under 38 C.F.R. § 4.14(a) are not met.  Accordingly, the discussion below will consider entitlement to TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b), for referral to the Director, Compensation and Pension services.

The Veteran submitted a letter in August 2006 stating he had not worked since December 2004 because of the pain from his service-connected left leg injury.

During a VA examination in March 2007, the Veteran stated he was currently unemployed, having been last employed in 2005 by a temporary agency.  Before that he had worked as a receiving clerk for three years, and before that he worked in auto parts for fifteen years.  

In October 2007 the Veteran submitted a Statement in Support of Claim asserting that he could not be up on his feet to work; he also could not drive, since he was unable to operate the clutch with his left foot.  His former work was in warehousing and driving, and he could no longer work in those fields. 

The Veteran's VA primary care physician submitted a letter dated in February 2010 stating the Veteran's LLE injury causes chronic pain, which in turn causes the Veteran to be unable to work. 

The SSA granted disability benefits in a decision dated in July 2009, based on diabetic neuropathy (primary diagnosis) and disorders of the back (secondary diagnosis), effective from February 2007.  Records associated with the SSA decision show the Veteran claimed being unable to work due to nerve damage to left leg, hypertension, sleep apnea, torn rotator cuff (shoulder), arthritis of the bilateral knees and bilateral shoulders, heel spurs and hepatitis C infection.  The Veteran reported he last worked in December 2004, having been terminated by a mass layoff. 

The Veteran testified before the Board in February 2010 that he was drawing Social Security disability because of his left leg.  While he was working, the disability made it impossible to squat or to lift items; after he was laid off he was unable to obtain new work due to his worsening symptoms.  The Veteran's wife testified that the Veteran had worked as long as he could.  

The Veteran had a VA neurological examination in July 2010, performed by a physician who reviewed the claims file.  The Veteran described having worked after service for several years with the American Red Cross, after which he performed odd jobs for several more years.  He worked for a parts manufacturer for 15 years in a job requiring him to load and unload parts.  Thereafter he worked as a truck driver for one year and worked in a book store for four years.  His last job was in a temp agency for about a year, but then the agency ran out of work for him and did not re-hire him.  The Veteran last worked in 2004; he tried to find work thereafter but was unable to do so because of deterioration of his general medical condition, especially the left leg.  The examiner stated that in addition to the in-service laceration the Veteran had several other diagnostic reasons for left leg disability; i.e., diabetic neuropathy and spinal stenosis and LLE radiculopathy.  The only residual disability associated with the laceration during service was the scar, with associated numbness, which did not impact or affect the Veteran's ability to perform either physical or sedentary work.

The Veteran testified before the Board in September 2011 that his left leg disability rendered him unable to work on the concrete floors of warehouses and unable to squat or lift.  He had worked in a warehouse environment for 15 years until the company went out of business; thereafter he worked in a number of jobs through December 2004.  In December 2004, he was let go from his temporary job because there was no further need for holiday help, and his attempts to obtain work thereafter were unsuccessful.

In conjunction with his hearing in September 2011 the Veteran submitted a letter asserting that most of his working career was in shipping/receiving/warehouse jobs that involved standing, walking, lifting and carrying heavy loads.  He stated that in 2004 the pain became constant and excruciating; that he left his job in June of that year; that he had been unable to find work since December 2004 that he was qualified to perform, since he had very little ability to stay on his feet; and that a blue-collar worker who cannot stand for any length of time, cannot walk and cannot lift anything is essentially unemployable.

On review of the evidence above, the Board finds the Veteran is shown to be unemployed, and the SSA file shows him to be unemployable due to nonservice-connected disabilities.  The file does not show that the Veteran's only service-connected disability, his residuals of a left leg injury with scar and neurological component, by itself, precludes him from obtaining and maintaining gainful employment.  

The Board notes the July 2010 VA medical opinion that the Veteran's service-connected disability did not impact or affect his ability to perform either physical or sedentary work.  This VA examiner's opinion is controverted by that of the VA physician who stated that the Veteran's LLE injury caused chronic pain which in turn caused the Veteran to be unable to work.  However, a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Moreover, the ultimate question of whether a Veteran is capable of substantial gainful employment is an adjudicatory determination, not a medical one.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  

Turning to the Veteran's assertion that his LLE injury is so painful as to render him unemployable, the Board notes that his statements are simply self-serving and therefore are afforded very little probative weight.  Moreover, by his own statement, the Veteran lost his previous job in a mass layoff, not because of his service-connected disability.  The Veteran asserts he cannot drive because his LLE nerve damage makes it difficult to operate the clutch, but his motor strength has consistently been 5/5 on examination.  Moreover, the Veteran has recently stated that he has a handicapped parking tag issued by VA and that he is able to make it to VA appointments, and has reported that he is limited in getting to some appointments due to lack of gas money (i.e. not due to physical limitations).  See February 2015 statement.  The Veteran asserts he cannot work in a warehouse because he cannot bend or squat, but such impairment is shown on examination to be more likely due to the nonservice-connected back disorder than to his LLE disability. 

For a veteran to prevail on a total rating claim, the record must reflect some factor that takes the claimant's case outside the norm; the sole fact that a veteran is unemployed or has difficulty finding employment is not enough, since a high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The question is whether the claimant is capable of performing the physical and mental acts required for employment, not whether the claimant can find employment.  Id.  In this case the Veteran is having difficulty finding employment, due in part to service-connected disability, but the medical evidence of record simply does not support his contention that his service-connected disability makes him unable to be gainfully employed due to his service-connected disability.    

The Veteran has consistently reported that he experienced neurologic symptoms in his lower left leg for many years after his in-service injury, and the Veteran's employment history shows that he was able to work for many years after service, including working in auto parts for fifteen years.  The Veteran's SSA records reflect that he stopped working in December 2004 due to "mass layoffs."  Although the SSA found him to be disabled, it was due to a primary diagnosis of diabetic neuropathy and secondarily to a back disorder.  Under Mittleider v. West, 11 Vet. App. 181 (1998), the overlapping symptoms of the Veteran's service-connected injury residual of incomplete paralysis of the internal saphenous nerve in the LLE and nonservice-connected diabetic neuropathy in the left leg can be attributed to his service-connected disability.  However, the SSA disability determination was nevertheless based on the aggregate of the Veteran's medical conditions, and therefore is not probative in the context of the Board's analysis regarding the service-connected left leg disability alone.  

The Board has considered the Veteran's individual education and employment background, and is cognizant that the Veteran spent many years post-service engaged in blue collar work and has little education.  However, the Veteran was able to do his job with his reported longstanding symptoms, including his neurologic symptoms, prior to 2004.  The Veteran's SSA records show that the reason for his unemployment beginning in 2004 was not due to medical reasons.  Additionally, while the Veteran uses a wheelchair, the December 2014 VA examiner concluded that the need for the wheelchair was due to the Veteran's morbid obesity, and not as a result of his left leg injury residuals.  The Veteran's reports also suggest that he can operate a motor vehicle.  See February 2015 statement. 

The Board finds that the Veteran's only service-connected disability, alone, does not render him unable to obtain and maintain gainful employment.  Therefore, it is unnecessary to refer the matter to the Director, Compensation and Pension Service for extraschedular consideration.  Accordingly, the claim for TDIU must be denied.


ORDER

Entitlement to an increased rating for tenderness about the scar located on the left shin as residual of injury, currently evaluated as 10 percent disabling, is denied.   

A compensable rating of 10 percent for incomplete paralysis, internal saphenous nerve, left lower extremity is granted. 

Entitlement to a TDIU is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


